 


114 HR 908 IH: California Coastal National Monument Santa Cruz Redwoods Expansion Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 908 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Ms. Eshoo introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To include the Santa Cruz Redwoods Public Lands in the California Coastal National Monument as a part of the National Landscape Conservation System, and for other purposes. 
 
 
1.Short title; definitions 
(a)Short titleThis Act may be cited as the California Coastal National Monument Santa Cruz Redwoods Expansion Act. (b)DefinitionsIn this Act: 
(1)MapThe term map means the map created by the Bureau of Land Management, entitled Santa Cruz Redwoods California Coastal National Monument Addition and dated February 3, 2015. (2)MonumentThe term Monument means the California Coastal National Monument established by Presidential Proclamation 7264. 
(3)Santa Cruz Redwoods Public LandsThe term Santa Cruz Redwoods Public Lands means the Federal land comprising approximately 5,800 acres in Santa Cruz County, California, as generally depicted on the map. (4)Presidential proclamation 7264The term Presidential Proclamation 7264 means Presidential Proclamation Number 7264, dated January 11, 2000 (65 Fed. Reg. 2821). 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 2.Findings; purpose (a)FindingsCongress finds that— 
(1)the Santa Cruz Redwoods Public Lands contain significant and diverse natural landscapes including six watersheds, redwood and riparian forests, freshwater wetlands, and rolling coastal terrace grasslands in the Santa Cruz Mountains that should be preserved for present and future generations; (2)the Santa Cruz Redwoods Public Lands are habitat for numerous wildlife populations including endangered and rare species such as the California red-legged frog, the American peregrine falcon, coho salmon, and steelhead trout; 
(3)the ocean and coastal ecosystems adjacent to and visible from the Santa Cruz Redwoods Public Lands are within the California Coastal Monument, and contain habitat for endangered and unique marine species including gray whales, sea otters, and harbor seals; (4)the Santa Cruz Redwoods Public Lands contain threatened vegetation communities such as purple needlegrass and riparian red alder forest; 
(5)the Santa Cruz Redwoods Public Lands and surrounding coastal lands have been used by humans since prehistoric times and were historically inhabited by the native Ohlone people; (6)the Santa Cruz Redwoods Public Lands are historically associated with adjacent lands managed for the enjoyment of current and future generations, including Coast Dairies State Park and Wilder Ranch State Park; 
(7)the Santa Cruz Redwoods Public Lands represent a model partnership where future management can be successfully accomplished among the Federal Government, State of California, Santa Cruz County, local communities, and private landowners; (8)permanent protection of the Santa Cruz Redwoods Public Lands will provide important economic benefits to surrounding communities, and has broad public support in the community; 
(9)the Santa Cruz Redwoods Public Lands will make a significant addition to the California Coastal National Monument and National Landscape Conservation System administered by the Bureau of Land Management of the Department of the Interior; and (10)statutory protection would ensure that the Santa Cruz Redwoods Public Lands remain a part of the historical, cultural, and natural heritage of the United States and a source of inspiration for the people of the United States. 
(b)PurposeThe purpose of this Act is to protect, conserve, and enhance for the benefit and enjoyment of present and future generations the unique and nationally important historical, natural, cultural, scientific, educational, and scenic values of the Santa Cruz Redwoods Public Lands, while allowing certain recreational and research activities to continue. 3.Expansion of California coastal national monument (a)In generalThe boundary of the Monument established by Presidential Proclamation 7264 is expanded to include the Federal land shown on the map. 
(b)Map and legal description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall create a map and boundary description of the land added to the Monument by this Act. (2)Force and effectThe map and boundary description described under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any minor errors in the map and boundary descriptions. 
(3)Availability of map and boundary descriptionThe map and boundary description described under paragraph (1) shall be on file and available for public inspection in appropriate offices of the Bureau of Land Management. 4.Administration (a)In generalSubject to valid existing rights, the Secretary shall manage the land added to the Monument by this Act— 
(1)as a part of the Monument; (2)by allowing only such uses of the Monument as will further the purposes for which the Monument is established; and 
(3)in accordance with Presidential Proclamation 7264. (b)Management plan (1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall finalize an amendment to the Monument management plan for the long-term protection and management of the land added to the Monument by this Act. 
(2)RequirementsThe plan amendment shall— (A)be developed with an opportunity for full public participation; and 
(B)describe the appropriate uses and management of the land consistent with this Act. (c)Motorized and mechanized transportExcept as needed for emergency or authorized administrative purposes, the use of motorized and mechanized vehicles in the Monument shall be permitted only on roads and trails designated for their use. 
(d)Incorporation of land and interests 
(1)AuthorityThe Secretary may acquire non-Federal land or interests in land within or adjacent to the land added to the Monument by this Act only through exchange, donation, or purchase from a willing seller. (2)ManagementAny land or interests in land within or adjacent to the land added to the Monument by this Act acquired by the United States after the date of enactment of this Act shall be added to and administered as part of the Monument. 
(e)OverflightsNothing in this Act— (1)restricts or precludes overflights, including low-level overflights or military, commercial, and general aviation overflights that can be seen or heard within the land added to the Monument by this Act; 
(2)restricts or precludes the designation or creation of new units of special use airspace or the establishment of military flight training routes over the land added to the Monument by this Act; or (3)modifies regulations governing low-level overflights above the adjacent Monterey Bay National Marine Sanctuary. 
(f)RestorationNothing in this Act affects the ongoing restoration and reclamation being performed pursuant to the December 2, 1968 lease between the Coast Dairies and Land Company and the Lone Star Cement Corporation, or under a renegotiation or renewal of that lease, as long as such restoration and reclamation furthers the purpose of the Monument described in section 2(b) and is performed in accordance with— (1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(2)any other applicable law. (g)Native American usesNothing in this Act enlarges, diminishes, or modifies the rights of any Indian Tribe or Indian religious community. 
(h)Buffer zones 
(1)In generalThe expansion of the Monument is not intended to lead to the establishment of protective perimeters or buffer zones around the land included in the Monument by this Act. (2)Activities outside the monumentThe fact that activities outside the Monument can be seen or heard within the land added to the Monument by this Act shall not, of itself, preclude those activities or uses up to the boundary of the Monument. 
(i)GrazingNothing in this Act affects the grazing of livestock within the Santa Cruz Redwoods Public Lands. (j)WithdrawalSubject to valid existing rights, all Federal land within the Santa Cruz Redwoods expansion to the Monument is withdrawn from— 
(1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and 
(3)leasing or disposition under all laws relating to— (A)minerals; and 
(B)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (k)National landscape conservation systemThe Secretary shall manage the Monument as part of the National Landscape Conservation System. 
 
